  Case 20-03036       Doc 33     Filed 05/21/20 Entered 05/21/20 13:48:24             Desc Main
                                   Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                              )       Chapter 13
In re: Anthony M Alexander                    )
 Lesia A Betsey-Alexander                     )
DEBTOR(S)                                     )       20 B 03036
                                              )       Judge David D. Cleary
                                              )

                                              Notice of Motion & Certificate of Service

Debtors                                       Attorney David M Siegel
Anthony M Alexander Lesia A Betsey-           Via ECF noticing procedures
Alexander 8136 S Wood St
Chicago, IL 60620
Via US Mail

        On June 1, 2020 at 2:30 p.m. I will appear before the Honorable Judge David D. Cleary,
or any judge sitting in that judge's place, and present the Trustee's Motion to Dismiss for
Unreasonable Delay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

       I certify under penalty of perjury that I mailed a copy of this notice to the above listed
persons by first class US mail, postage prepaid, or as otherwise indicated above on May 21,
2020.

                                                      Marilyn O Marshall, Trustee
                                                      /s/ O. Anthony Olivadoti
                                                      By: Anthony Olivadoti

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604
(312) 431-1300
  Case 20-03036      Doc 33     Filed 05/21/20 Entered 05/21/20 13:48:24          Desc Main
                                  Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                            )       Chapter 13
In re: Anthony M Alexander                  )
 Lesia A Betsey-Alexander                   )
DEBTOR(S)                                   )       20 B 03036
                                            )       Judge David D. Cleary
                                            )

                                             Notice of Motion & Certificate of Service

Debtors                                     Attorney David M Siegel
Anthony M Alexander Lesia A Betsey-         Via ECF noticing procedures
Alexander 8136 S Wood St
Chicago, IL 60620
Via US Mail



                  Motion to Dismiss Case For Unreasonable Delay

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be

dismissed, as Debtor(s) failed to file the required documents pursuant to 11 USC §521, §1307,

§349, and Rule 3015, and in support thereof states the following:


   1. Debtor(s) filed for Chapter 13 on 02/03/2020

   2. The debtor(s) have failed to resolve the pending objection(s) to the plan.

   3. The debtor(s) have failed to satisfy the liquidation requirement of §1325(a)(4).

   4. The debtor's failure to confirm a plan in a timely manner constitutes unreasonable

       delay.

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all

other relief this court deems just and proper.


                                                    /s/ MARILN O. MARSHALL
 Case 20-03036      Doc 33    Filed 05/21/20 Entered 05/21/20 13:48:24   Desc Main
                                Document     Page 3 of 3


                                              MARILYN O. MARSHALL, TRUSTEE

Office of the Chapter 13 Trustee
224 S. Michigan Ave
Suite 800
Chicago, IL 60604
